PER CURIAM.
We reverse the order granting the motion to suppress statements made by ap-pellee, Ross Morgan. In granting the motion, the trial court relied upon our panel opinion in Canete v. State, 30 Fla. L. Weekly D1387 (Fla. 4th DCA June 30, 2005). After the trial court’s ruling, this court considered Cañete en banc, and issued an opinion contrary to the original panel decision. See Canete v. State, 921 So.2d 687 (Fla. 4th DCA 2006) (en banc).
Here, the Miranda warnings given to Morgan were almost identical to the warnings held to be sufficient in Cañete. Therefore, we reverse the order granting the motion to suppress and remand to the trial court for further proceedings.
WARNER, GROSS and HAZOURI, JJ., concur.